Appeal by the defendant, by permission, from an order of the County Court, Suffolk County (Sherman, J.), dated May 23, 1984, which denied his motion to set aside his sentence pursuant to CPL 440.20.
Ordered that the order is affirmed.
The record belies the defendant’s contention that he was deprived of the effective assistance of counsel at his persistent felony offender hearing. Accordingly, Criminal Term did not err in denying the defendant’s application to vacate his sentence. Mollen, P. J., Brown, Weinstein, Eiber and Harwood, JJ., concur.